DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                              Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statement filed on 05/14/2020 are considered by examiner.

                                                                    Drawings
4.           All drawings filed on 05/14/2020 are approved by examiner.

Claim Objections
5.	Claim 23 is objected to because of the following informalities:  it is dependent on canceled claim 1. It should be dependent on claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 12, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12, 14 and 18, the term “preferably” (claim 12), and the phrase "for example" (claims 14 and 18) render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 11-12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Asakawa (U.S. Pub. No. 2006/0033770) in view of Horikawa et al. (U.S. Pub. No. 2016/0343489, hereinafter “Horikawa”).
Regarding claims 11 and 25, Asakawa (e.g., Fig. 3) shows an inductor and a method thereof comprising at least one first conductive layer comprising at least one first turn (22) of conductive material and at least one second conductive layer comprising at least one second turn (21) of conductive material, at least one conductive bridge (Vh) connecting the first (22) and second (21) turns, a layer (12) of insulating material being interposed at least partially between the first (22) and second (21) turns, the first (22) and second (21) turns being superimposed at least partly in the stacking direction of said layers, characterized in that, in the area of superimposition of said turns, the width of the section of the first turn (22) is greater than the width of the section of the second turn (21) (see Fig. 4), one of the conductive layers being formed on a substrate (see Fig. 3). 
Asakawa does not show the material of the substrate being made of paper, synthetic paper, polyethylene terephthalate, polyethylene naphthalate or polyimide.
However, Horikawa discloses also an inductor, in which the substrate (10-1, Fig. 4A) is made of polyethylene naphthalate or polyimide (para. [0134]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the substrate being made of polyethylene naphthalate or polyimide as taught in Horikawa into the inductor of Asakawa for the purpose of obtaining the desired inductor at low cost and high efficiency.

Regarding claim 12, Asakawa shows the difference in width between the corresponding sections of two turns of two consecutive layers is between 50 and 500 µm, preferably between 100 and 300 µm (“the width of the conductor pattern 21 is preferably about 100 µm, for example, and the width of the conductor pattern 22 is preferably about 150 µm, for example”, para. [0035]).

11.	Claims 13-20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Asakawa in view of Horikawa as applied to claims 11-12 and 25 above, and further in view of EP1791139 (hereinafter “’139”).
Regarding claims 13-20 and 26, Asakawa in view of Horikawa shows an inductor and a method thereof comprising all the claimed subject matter as discussed above, except for each conductive layer being made with a conductive ink (claims 13, 17, 26); the conductive ink being selected from the following inks: a carbon-based ink, e.g. based on graphite or graphene, carbon nanotubes (CNT), an ink based on a conductive polymeric material, for example polyaniline, poly(3,4- ethylenedioxythiophene), more commonly known as PEDOT, polythiophenes or polypyrrole, an ink based on metal, for example metal microparticles or nanoparticles, for example based on silver, copper, nickel, platinum, tin or gold, in particular an ink based on silver in the form of microparticles or nanoparticles (claims 14, 18); the conductive ink being deposited by a printing process of the screen, flexographic, rotogravure, offset or inkjet type (15, 16, 19, 20).
However, ‘139 discloses also an inductive component (e.g., Fig. 3), in which on para. [0004] shows: “An inductor of this type is typically made by silk-screen printing a conductive ink, such as ESL 9635-BT available from ESL Europe, AGMet Ltd, Reading, UK, onto the substrate. After firing, the thickness of the conductor is typically 12.5 micrometres with a resistivity of 30mO/sq. Thus, such conductors intrinsically have a relatively high resistance, for example as compared with a copper conductor of the same dimensions. Although several such conductors may be printed on top of each other so as to reduce the resistance at lower frequencies, this does not substantially increase the surface area of the conductor so that the resulting inductor would still have a relatively high resistance at higher frequencies where the skin effect is significant”.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize each conductive layer being made with a conductive ink; the conductive ink being selected from the following inks: a carbon-based ink, e.g. based on graphite or graphene, carbon nanotubes (CNT), an ink based on a conductive polymeric material, for example polyaniline, poly(3,4- ethylenedioxythiophene), more commonly known as PEDOT, polythiophenes or polypyrrole,  an ink based on metal, for example metal microparticles or nanoparticles, for example based on silver, copper, nickel, platinum, tin or gold, in particular an ink based on silver in the form of microparticles or nanoparticles; the conductive ink being deposited by a printing process of the screen, flexographic, rotogravure, offset or inkjet type as taught in ‘139 into the inductor and a method thereof of Asakawa in view of Horikawa for the purpose of obtaining a better performance of the inductor via: “resulting inductor would still have a relatively high resistance at higher frequencies” (para. [0004]).

12.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Asakawa in view of Horikawa as applied to claims 11-12 and 25 above, and further in view of WO2018/213161 (hereinafter “’161”).
Regarding claims 21-22, Asakawa in view of Horikawa shows an inductor and a method thereof comprising all the claimed subject matter as discussed above, except for the insulating layer being made with a UV dielectric ink.
However, ‘161 discloses a dielectric ink composition in which the insulating layer is made with a UV dielectric ink (see Abstract).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the insulating layer being made with a UV dielectric ink as taught in ’161 into the inductor and a method thereof of Asakawa in view of Horikawa for the purpose of enhancing the performance of the device via “having excellent adhesion” (‘161, Abstract).

13.	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Asakawa in view of Horikawa as applied to claims 11-12 and 25 above, and further in view of Tamura et al. (U.S. Pub. No. 20150381138, hereinafter “Tamura”).
  Regarding claims 23-24, Asakawa in view of Horikawa shows an inductor and a method thereof comprising all the claimed subject matter as discussed above, except for the inductor forming an antenna, and a chip or printed circuit connected to the antenna.
However, Tamura discloses also an inductive component (e.g., Fig. 1), which is used to form an antenna, and a chip or printed circuit connected to the antenna (paras. [0115]-[0116]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize forming an antenna, and a chip or printed circuit connected to the antenna as taught in Tamura into the inductor and a method thereof of Asakawa in view of Horikawa for the purpose of giving the device of Asakawa in view of Horikawa an ability to be used as a desired antenna.

14.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Asakawa in view of Horikawa as applied to claims 11-12 and 25 above, and further in view of EP1710814 (hereinafter “’814”).
Regarding claim 27, Asakawa in view of Horikawa shows an inductor and a method thereof comprising all the claimed subject matter as discussed above, except for at least one step of annealing at least one of the conductive layers.
However, ‘814 discloses also an inductive component (e.g., Fig. 1), which comprises step of annealing at least one of the conductive layers (para. [0024]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize step of annealing at least one of the conductive layers as taught in ‘814 into the inductor and a method thereof of Asakawa in view of Horikawa for the purpose of enhancing the performance of the inductor via: “preventing the reduction of inductance while reducing the direct current resistance” (‘814, para. [0004]).

				Contact Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838